DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Topolkaraev ‘905 (US 2012/0164905 A1).

Regarding claims 1 and 10, Topolkaraev ‘905 wherein a multi-component fiber that includes a core component surrounded by a distinct sheath component is provided (Abstract).  The core component is formed primarily from polylactic acid (a polyester as claimed) and the sheath component is formed primarily from a polymeric toughening additive (Abstract and [0004]). The polylactic acid in the core component and the polymeric toughening additive in the sheath component are derived from a single thermoplastic composition in which the polylactic acid is blended with the polymeric toughening additive ([0005]).  While a wide variety of polymeric additives may be employed that have the properties identified above, particularly suitable examples of such polymers may include, for instance, polyvinyl butyrals (among others) ([0057]).

The ratio of the melt flow rate of the polylactic acid to the melt flow rate of the polymeric toughening additive is typically from about 0.1 to about 0.9, in some embodiments from about 0.15 to about 0.8, and in some embodiments, from about 0.2 to about 0.6 ([0048]).  The melt flow rate of the polylactic acid (on a dry basis) may also range from about 0.1 to about 40 grams per 10 minutes, in some embodiments from about 0.5 to about 20 grams per 10 minutes, and in some embodiments, from about 5 to about 15 grams per 10 minutes, determined at a load of 2160 grams and at 190° C ([0044]).  The polymeric toughening additive may, for example, have a melt flow rate of from about 1 to about 100 grams per 10 minutes, in some embodiments from about 5 to about 7 5 grams per 10 minutes, and in some embodiments, from about 10 to about 50 grams per 10 minutes, determined at a load of 2160 grams and at 230° C ([0048]).  Thus, the examiner notes that the melt flow rate of the toughening additive (such as polyvinyl butyrate) would overlap with the claimed range.

It is the position of the Office that the prior art discloses the claimed range with sufficient specificity so as to constitute anticipation of the claimed range. See MPEP 2131.03.  Alternatively, it is the position of the Office that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claims 2-3, Topolkaraev ‘905 teaches that the thickness of the sheath component may, for instance, be from about 100 nanometers to about 5 micrometers,
in some embodiments from about 200 nanometers to about 4 micrometers, and in some embodiments, from about 500 nanometers to about 2 micrometers ([0035]).

Regarding claims 6-7 and 11-12, Topolkaraev ‘564 remains applied above, teaching the claimed melt flow rate.  Topolkaraev ‘905 further teaches that, when utilized, the plasticizers are typically present in an amount of less than about 10 wt.%, in some embodiments from about 0.1 wt.% to about 5 wt.%, and in some embodiments, from about 0.2 wt.% to about 2 wt.% of the thermoplastic composition ([0075]).  The amount of the toughening additive is typically from about 1 wt. % to about 25 wt. %, in some embodiments from about 2 wt.% to about 20 wt.%, and in some embodiments, from about 5 wt.% to about 15 wt.% of the thermoplastic composition ([0062]). The fiber contains a core component surrounded by a sheath component, and the poly lactic acid constitutes about 50 wt. % or more of the polymer content of the core component and the polymeric toughening additive constitutes about 50 wt. % or more of the polymer content of the sheath component ([0004]).  Thus, the examiner notes that the amount of the plasticizer relative to the amount of the toughening additive (e.g. polyvinyl butyrate) overlaps with the claimed range.





Claims 1, 6-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Topolkaraev ‘564 (US 2016/0108564 A1).

Regarding claims 1 and 10, Topolkaraev ‘564 teaches that a fabric that includes porous fibers is provided (Abstract). The porous fibers are formed from a thermoplastic composition containing a continuous phase that includes a matrix polymer (Abstract).  A microinclusion additive and nanoinclusion additive may also be dispersed within the continuous phase in the form of discrete domains (Abstract).  Topolkaraev ‘564 teaches that the thermoplastic composition may form a sheath component of a sheath/core bi component fiber, while an additional polymer may form the core component, or vice versa ([0077]).  The additional polymer may be a thermoplastic polymer such as polyesters, acrylic resins and polyamide (among others) ([0077]).

The microinclusion additive may, for example, have a melt flow rate of from about 0.1 to about 250 grams per 10 minutes, in some embodiments from about 0.5 to about 200 grams per 10 minutes, and in some embodiments, from about 5 to about 150 grams per 10 minutes, determined at a load of 2160 grams and at 190° C ([0043]).  While a wide variety of microinclusion additives may be employed that have the properties identified above, particularly suitable examples of such additives may include synthetic polymers, such as polyvinyl butyrals (among others) ([0045]).

It is the position of the Office that the prior art discloses the claimed range with sufficient specificity so as to constitute anticipation of the claimed range. See MPEP 2131.03.  Alternatively, it is the position of the Office that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).


Regarding claims 6-7 and 11-12, Topolkaraev ‘564 remains applied above, teaching the claimed melt flow rate.  Topolkaraev ‘564 further teaches that, for example, blowing agents and/or plasticizers may be present in an amount of no more than about 1 wt. %, in some embodiments no more than about 0.5 wt. %, and in some embodiments, from about 0.001 wt.% to about 0.2 wt.% of the thermoplastic composition ([0076]).  The microinclusion additive is typically employed in an amount of from about 1 wt. % to about 30 wt.%, in some embodiments from about 2 wt.% to about 25 wt. %, and in some embodiments, from about 5 wt. % to about 20 wt.% of the thermoplastic composition, based on the weight of the continuous phase (matrix polymer(s)).  The concentration of the micro inclusion additive in the entire thermoplastic composition may likewise constitute from about 0.1 wt.% to about 30 wt.% ([0050]).  Thus, the examiner notes that the amount of the plasticizer relative to the amount of the toughening additive (e.g. polyvinyl butyrate) overlaps with the claimed range.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Topolkaraev ‘564 (US 2016/0108564 A1), as applied to claim 1 above, in view of Van Dun et al. (US 2006/0234049 A1).

Regarding claims 4-5 and 8-9, Topolkaraev ‘564 remains similarly as applied above to claims 1 and 6-7.

Topolkaraev ‘564 does not explicitly disclose wherein the cladding material further comprises a thermoplastic polyurethane.
However, Van Dun et al. (“Van Dun”) teaches soft touch fibers and nonwoven fabrics made from such fibers (Abstract).  The fibers comprise an incompatible polymer system which leads to the soft touch quality (Abstract).  The surface of the fiber (for example a homofilament or the sheath of a sheath-core bicomponent fiber) can comprise (a) 40 to 98 weight percent of a polyolefin continuous phase and (b) from 2 to 60 weight percent of an amorphous thermoplastic dispersed phase (such as polystyrene, polyethylene terephthalate, polycarbonate; polyamide; styrene copolymers such as acrylonitrile-butadiene-styrene copolymer; and/or thermoplastic polyurethanes) and (c) from 0 to about 20 weight percent of a compatibilizer, wherein the ratio of the melt flow rate of the dispersed phase to the melt index of the polyolefin is less than 2 ([0032]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the thermoplastic composition in the sheath of Topolkaraev ‘564 with 40 to 98 weight percent of a polyolefin continuous phase and from 2 to 60 weight percent of an amorphous thermoplastic dispersed phase (such as thermoplastic polyurethanes) in order to obtain fibers and nonwovens that have a soft touch quality and cloth-like aesthetics, as taught by Van Dun (Abstract, [0029], [0031]-[0032], [0035]).


Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789